            Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9
      UNIVERSAL LIFE CHURCH
10    MONASTERY STOREHOUSE, a                  Case No. 2:19-CV-00301-RSL
      Washington non-profit corporation,
11                 Plaintiff,
            v.                                 DEFENDANT/COUNTER-CLAIMANT
12
                                               AMERICAN MARRIAGE MINISTRIES’
13    MAURICE KING, LEWIS KING,                MOTION TO COMPEL DEPOSITION
      GLEN YOSHIOKA, DYLAN WALL,               TESTIMONY FROM MICROSOFT
14    SARA WHITE, and AMERICAN
      MARRIAGE MINISTRIES, a Washington
15    non-profit corporation,                  The Honorable Robert S. Lasnik
16
                   Defendants                  NOTING DATE: January 22, 2020
17    AMERICAN MARRIAGE MINISTRIES, a
      Washington non-profit corporation,
18                 Counter-Claimant/
                   Third-Party Plaintiff,
19
            v.
20    UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE, a
21    Washington non-profit corporation; and
      UNIVERSAL LIFE CHURCH
22    MONASTERY STOREHOUSE, INC., a
      Washington non-profit corporation,
23
                   Counter-Defendants/
24                 Third-Party Defendants.

25   ///

                                                               Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE             Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY        Mines
      FROM MICROSOFT - 1                                       One Convention Place
                                                               Suite 1400
      Case No. 2:19-CV-00301-RSL                               701 Pike Street
                                                               Seattle, Washington 98101-3927
                                                               (206) 292-9988
             Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 2 of 8




 1                         INTRODUCTION AND RELIEF REQUESTED

 2          Pursuant to Fed. R. Civ. P. 37, Fed. R. Civ. P. 26, and LCR 37, Defendant/Counter-

 3   Claimant American Marriage Ministries (hereinafter “AMM”) moves for an Order compelling

 4   third-party Microsoft to submit to deposition. AMM requests a short extension of the current

 5   fact discovery deadline in order to take the deposition of third party Microsoft as previously

 6   ordered by the Court in its December 14, 2020 Order. (Dkt. 171.)

 7                               CERTIFICATE OF COMPLIANCE

 8          Pursuant to Fed. R. Civ. P. 37(a)(1) and LCR 37(a)(1), defense counsel engaged in

 9   conferral with counsel for Microsoft to schedule a mutually agreeable date and time for a remote

10   deposition. Counsel met and conferred in good faith by telephone on December 23, 2020, during

11   which Microsoft raised objections to AMM’s Subpoena for Deposition. Counsel were not able

12   to resolve this discovery dispute. AMM now respectfully requests the assistance of the Court.

13                                     STATEMENT OF FACTS

14   1.      Factual Background

15          Plaintiff ULC and Defendant AMM are competitors, both providing online ordination

16   services generating sales revenue through their respective websites. ULC brings claims against

17   AMM alleging that AMM made false, defamatory, or misleading statements about ULC in

18   violation of the Lanham Act and the Washington Consumer Protection Act (“CPA”), as well as

19   a claim for defamation per se. AMM has filed counterclaims arising from ULC’s misleading

20   and unauthorized use of AMM’s trademark. Both parties seek injunctive relief and monetary

21   damages.

22   ///

23   ///

24   ///

25   ///

                                                                         Betts
       DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                      Patterson
       MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                 Mines
       FROM MICROSOFT - 2                                                One Convention Place
                                                                         Suite 1400
       Case No. 2:19-CV-00301-RSL                                        701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
            Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 3 of 8




 1   2.     Relevant Procedural History

 2         AMM served its Subpoena Duces Tecum and its Subpoena for Deposition on Microsoft

 3   on April 3, 2020. Roberts Decl., Ex. 1. On April 23, 2020, ULC filed a Motion for Protective

 4   Order to Quash the Subpoenas. (Dkt. 66.) The Court issued an Order on July 13, 2020, denying

 5   ULC’s Motion to Quash the Subpoenas to Microsoft. (Dkt. 128.)

 6         Counsel for AMM followed up with Microsoft regarding AMM’s Subpoena for

 7   Documents and Deposition Testimony on July 14, 2020, notifying Microsoft of the Court’s

 8   Order denying ULC’s Motion to Quash the Subpoenas. Roberts Decl., Ex. 2, p. 2. On

 9   September 10, 2020, Microsoft finally provided documents regarding ULC’s Bing account.

10   Roberts Decl., Ex. 3. Microsoft stated that it was willing to provide an affidavit to authenticate

11   the documents in lieu of a deposition. Id.

12         On September 10, 2020, AMM filed a Motion for Clarification seeking an extension of

13   the fact discovery deadline in order to obtain outstanding documents from third-parties,

14   including Microsoft, and to take third-party depositions. (Dkt. 163.) On December 14, 2020,

15   the Court granted in part AMM’s Motion and extended the fact discovery deadline to

16   January 28, 2021, to allow AMM to take the depositions of third party Microsoft. (Dkt. 171.)

17         On December 14, 2020, through December 18, 2020, counsel for AMM corresponded

18   with Microsoft regarding AMM’s Subpoena for Deposition and scheduling Microsoft’s

19   deposition. Roberts Decl., Ex. 4. On December 21, 2020, Microsoft informed counsel for AMM

20   that it had obtained outside counsel from Davis Wright Tremaine and that they would be

21   following up shortly. Roberts Decl., Ex. 5. On December 23, 2020, counsel from Davis Wright

22   Tremaine met and conferred with counsel for AMM. Roberts Decl., Ex. 6. Microsoft took the

23   position that a deposition would be unduly burdensome and offered to provide a declaration in

24   lieu of a deposition. Roberts Decl., ¶ 7. Microsoft also took the position that the scope of

25   AMM’s Subpoena would not cover issues such as the process for pulling the data and documents

                                                                          Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                        Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                   Mines
      FROM MICROSOFT - 3                                                  One Convention Place
                                                                          Suite 1400
      Case No. 2:19-CV-00301-RSL                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
            Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 4 of 8




 1   it produced, what those data and documents referred to, and any testimony regarding an

 2   explanation of Microsoft’s Bing product. Id. On December 30, 2020, Counsel for AMM

 3   reiterated its position that a deposition was necessary and that a declaration in lieu of a

 4   deposition would not be sufficient. Roberts Decl., Ex. 6. Counsel for AMM has been

 5   cooperative in attempting to schedule a mutually agreeable date and time for deposition, but

 6   Microsoft has made it clear that is unwilling to submit to a deposition.

 7                                            ARGUMENT

 8   1.     Discovery Standard

 9         Fed. R. Civ. P. 26(b) provides that parties may obtain discovery regarding,

10         …any nonprivileged matter that is relevant to any party’s claim or defense and
           proportional to the needs of the case, considering the importance of the issues at stake in
11         the action, the amount in controversy, the parties’ relative access to relevant information,
           the party’s resources, the importance of the discovery in resolving the issues and whether
12         the burden or expense of the proposed discovery outweighs the likely benefit.

13   Fed. R. Civ. P. 26(b)(1). Relevant information “need not be admissible in evidence to be

14   discoverable.” Id. “[D]istrict judges have broad discretion to manage discovery and to control

15   the course of litigation under Federal Rule of Civil Procedure 16.” Avila v. Willits Envtl.

16   Remediation Tr., 633 F.3d 828 833 (9th Cir. 2011); Wagafe v. Trump, No. 2:17-CV-00094-RAJ,

17   2018 WL 348470, at *1 (W.D. Wash. Jan. 10, 2018); Estate of Makarowsky ex. rel. Gast v.

18   Lobdell, No. 10-CV-5423-RBL, 2012 WL 5207541, at *2 (W.D. Wash. Oct. 22, 2012). “A

19   party seeking discovery may move for an order compelling an answer, . . . production, or

20   inspection.” Fed. R. Civ. P. 37(a)(3)(B)(iii), (iv). “[A]n evasive or incomplete disclosure,

21   answer, or response must be treated as a failure to disclose, answer, or response.” Fed. R. Civ.

22   P. 37(a)(4).

23   2.     Microsoft’s Objections to Deposition Testimony

24         Fed. R. Civ. P. 30 governs depositions by oral examination. Rule 30(a)(1) provides that,

25   “[a] party may by oral questions depose any person…without leave of court….” Fed. R. Civ.

                                                                          Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                        Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                   Mines
      FROM MICROSOFT - 4                                                  One Convention Place
                                                                          Suite 1400
      Case No. 2:19-CV-00301-RSL                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
            Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 5 of 8




 1   P. 45 provides that a subpoena may be issued commanding “each person to whom it is directed

 2   to do the following at a specified time and place: attend and testify; produce designated

 3   documents, electronically stored information, or tangible things in that person’s possession,

 4   custody or control; or permit the inspection of premises.” Fed. R. Civ. P. 45(a)(1)(A)(iii).

 5   “[T]he scope of discovery through subpoena is the same as that applicable to Rule 34 and the

 6   other discovery rules.” Fed. R. Civ. P. 45, advisory committee notes (1970).

 7          On April 3, 2020, AMM served a Subpoena seeking to depose Microsoft’s custodian of

 8   records or other representative who pulled the documents responsive to the Subpoena. Roberts

 9   Decl., Ex. 1. On September 10, 2020, Microsoft produced data from ULC’s Bing account

10   including Excel reports which extracted information from Microsoft’s Bing product. Roberts

11   Decl, Ex. 3. The data extracted includes information regarding online transactions across

12   several ULC webpages, information regarding ULC’s ad campaigns, among other information.

13   AMM seeks a deposition of a representative of Microsoft to authenticate the documents

14   produced by Microsoft, explain the process utilized for extracting the data from ULC’s Bing

15   account, an explanation of the data Bing extracted, and testimony regarding the operation of the

16   Microsoft’s Bing product. Such testimony may prove essential, as ULC has indicated through

17   objections at party depositions that it may not accept party testimony about such matters.

18   Microsoft has offered to provide a declaration in lieu of deposition. Roberts Decl., ¶ 7.

19   Microsoft has stated that it would be unduly burdensome and expensive for a representative

20   from Microsoft to testify at a deposition. Id.

21          AMM’s Subpoena for Deposition seeks information and documents relevant to the

22   claims, counterclaims, and defenses in this case. ULC’s claims against AMM allege that AMM

23   made false, defamatory, or misleading statements about ULC that caused monetary damages to

24   ULC. AMM has raised counterclaims asserting that ULC has engaged in misleading, deceptive,

25   and unauthorized use of AMM’s trademark, thereby causing monetary damages to AMM. A

                                                                         Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                       Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                  Mines
      FROM MICROSOFT - 5                                                 One Convention Place
                                                                         Suite 1400
      Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
             Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 6 of 8




 1   deposition of Microsoft’s representative regarding the Bing documents Microsoft produced on

 2   September 10, 2020, will likely bear on liability and damages on the claims and counterclaims

 3   in this case. Testimony regarding ULC’s Bing account will help illuminate data regarding web

 4   traffic, online transactions, search engine optimization, and online advertising that are critical

 5   to this case. Analytics data regarding web traffic to certain domains at certain points in time

 6   will, for instance, directly bear on issues such as whether web traffic increased as ULC added

 7   unauthorized uses of AMM’s trademark to its webpages and how many people actually viewed

 8   ULC’s unauthorized uses of AMM’s trademark. Microsoft is in the best position to offer

 9   testimony regarding its own products and the data and documents it produced or will produce

10   responsive to AMM’s Subpoena. During conferral with counsel, Microsoft has not articulated

11   why a deposition of its custodian of records or other representative involved in producing

12   responsive documents would be unduly burdensome other than the time and expense of having

13   to take a deposition generally. Depositions of third-parties are routine in the course of litigation,

14   and the time and expense of these depositions are often borne by third-parties in the interests of

15   justice. Microsoft is not subject to any special exception.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

                                                                             Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                           Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                      Mines
      FROM MICROSOFT - 6                                                     One Convention Place
                                                                             Suite 1400
      Case No. 2:19-CV-00301-RSL                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
            Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 7 of 8




 1                                        CONCLUSION

 2         For the foregoing reasons, AMM requests that the Court grant its Motion to Compel

 3   Deposition Testimony from Microsoft. AMM respectfully requests a short extension of the

 4   current fact discovery deadline of an additional 30 days following the Court’s Order on this

 5   Motion to allow AMM to take Microsoft’s deposition.

 6          DATED this 7th day of January 2021.

 7                                                BETTS, PATTERSON & MINES, P.S.
 8
                                                  By: /s/ Sheeba Roberts
 9
                                                     Anne Cohen, WSBA No.: 41183
10                                                   Sheeba Roberts, Pro Hac Vice
                                                     Email: acohen@bpmlaw.com
11                                                           sroberts@bpmlaw.com

12                                                   Kelly A. Mennemeier, WSBA No.: 51838
                                                     Nancy V. Stephens, WSBA No. 31510
13                                                   Benjamin J. Hodges, WSBA No. 49301
                                                     FOSTER GARVEY P.C.
14                                                   1111 Third Ave., Suite 3000
15                                                   Seattle, WA 98101-3292

16                                                   Of Attorneys for American Marriage Ministries

17

18

19

20

21

22

23

24

25

                                                                       Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                     Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                Mines
      FROM MICROSOFT - 7                                               One Convention Place
                                                                       Suite 1400
      Case No. 2:19-CV-00301-RSL                                       701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       (206) 292-9988
            Case 2:19-cv-00301-RSL Document 174 Filed 01/07/21 Page 8 of 8



                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 7, 2021, the foregoing AMERICAN MARRIAGE
 2
     MINISTRIES’       MOTION         TO     COMPEL        DEPOSITION           TESTIMONY               FROM
 3
     MICROSOFT was electronically filed with U.S. District Court for the Western District of
 4
     Washington through the CM/ECF eFiling system.
 5
            I further certify that on January 7, 2021, I served a copy of the foregoing on:
 6

 7    Michael P. Matesky, II                             Michael B. Galletch
      Matesky Law PLLC                                   Puget Sound Business & Litigation PLLC
 8
      4500 9th Ave., NE, Suite 300                       411 University Street, Suite 1200
 9    Seattle, WA 98105                                  Seattle, WA 98101
      Fax: 206-701-0332                                  Fax: ---
10    Email: mike@mateskylaw.com                         Email: mike@psbizlit.com
      litigation@mateskylaw.com                          Of Attorneys for Plaintiff
11    Of Attorneys for Plaintiff
12

13    Kelly Ann Mennemeier
      Nancy V. Stephens
14    Benjamin J. Hodges
      Foster Garvey P.C.
15    1111 Third Ave., Suite 3000
16    Seattle, WA 98101-3299
      Fax: 206-447-9700
17    Email: Kelly.mennemeier@foster.com
      Nancy.stephens@foster.com
18    Ben.hodges@foster.com
      Of Attorneys for American Marriage
19
      Ministries
20           by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
             addressed as listed above and deposited in the United States mail at Portland, Oregon,
21           and that postage thereon was fully prepaid.
             by facsimile transmission to the number shown above.
22    X      by additional e-service through the E-Filing system, if party was registered.
      X      by courtesy email to the email addresses shown above.
23

24
                                                            /s/ Carrie J. Cook
25                                                          Carrie J. Cook, CP
                                                            Legal Assistant/Certified Paralegal
                                                                             Betts
      DEFENDANT/COUNTER-CLAIMANT AMERICAN MARRIAGE                           Patterson
      MINISTRIES’ MOTION TO COMPEL DEPOSITION TESTIMONY                      Mines
      FROM MICROSOFT - 8                                                     One Convention Place
                                                                             Suite 1400
      Case No. 2:19-CV-00301-RSL                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
